Name: Commission Regulation (EEC) No 2362/90 of 10 August 1990 fixing the minimum selling prices for the purposes of the standing invitation to tender issued by Regulation (EEC) No 2086/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/24 Official Journal of the European Communities 11 . 8 . 90 COMMISSION REGULATION (EEC) No 2362/90 of 10 August 1990 fixing the minimum selling prices for the purposes of the standing invitation to tender issued by Regulation (EEC) No 2086/90 Community market 98 000 tonnes of cereals for delivery in the French overseas departments ; whereas that Regula ­ tion provides for minimum selling prices to be fixed by . way of a derogation from Article 5 ( 1 ) and (3) of Regula ­ tion (EEC) No 1836/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 2086/90 of 20 July 1990 on the sale for delivery in the French overseas departments of cereals held by the French intervention agency (3), Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (4), as last amended by Regulation (EEC) No 2003/90 (% stipulates that when cereals held by intervention agencies are sold, they are to be sold by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (% as last amended by Regulation (EEC) No 2418/87 Q, lays down the procedures and the conditions for the disposal of cereals held by intervention agencies ; Whereas Regulation (EEC) No 2086/90 authorizes the French intervention agency to put up for sale on the HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices to be observed for the purposes of the standing invitation to tender issued under Regulation (EEC) No 2086/90 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5. 1990, p. 1 . 3) OJ No L 190, 21 . 7. 1990, p. 33. (4) OJ No L 139, 24. 5. 1986, p . 36. O OJ No L 201 , 31 . 7. 1990, p . 5 . (6) OJ No L 202, 9 . 7. 1982, p . 23 . 0 OJ No L 223, 11 . 8 . 1987, p . 5 . 11 . 8 . 90 Official Journal of the European Communities No L 216/25 ANNEX Minimum selling prices in ecu/tonne Destination Cereals Guadeloupe Martinique French Guiana Reunion  Common wheat 122,59 119,53 71,78 98,27  Maize 122,59 119,53 71,78 1 98,27